OPINION — AG — **** AUTHORITY TO COMMISSION SPECIAL OFFICERS **** THE  BOARD OF COUNTY COMMISSIONERS OF A COUNTY IS AUTHORIZED TO COMMISSION SPECIAL OFFICERS OR PATROLMEN FOR THE PURPOSES SPECIFIED IN 47 Ohio St. 1971 97 [47-97]. THE SPECIAL OFFICERS SO COMMISSIONED MUST GIVE A BOND CONDITIONED UPON THE FAITHFUL PERFORMANCE OF THEIR DUTIES TO ENFORCE LAWS "REGARDING MOTOR VEHICLES OR THE USAGE OF PUBLIC HIGHWAYS OR FOR OTHER VIOLATIONS OF THE LAW". HOWEVER, THE APPOINTMENT OF SUCH SPECIAL OFFICERS MAY NOT BE MADE EXCEPT IN CONFORMITY WITH 70 Ohio St. 1975 Supp., 3311 [70-3311], WHICH REQUIRES THAT ALL PERSONS RECEIVING A PERMANENT APPOINTMENT AS A PEACE OFFICER IN THIS STATE BE TRAINED AND TESTED AND ISSUED A CERTIFICATE BY THE SOUTHWEST CENTER FOR LAW ENFORCEMENT EDUCATION. ALTHOUGH THE BOARD OF COUNTY COMMISSIONERS MAY COMPENSATE OFFICERS SPECIALLY COMMISSIONED UNDER 47 Ohio St. 1971 97 [47-97] SAID SPECIAL OFFICERS MAY NOT BE PAID ANY COMPENSATION FROM FINES AND FOREFEITURES DERIVED FROM VIOLATIONS OF TRAFFIC LAWS. ALL SUCH FINES AND FORFEITURES MUST BE DEPOSITED IN THE COURT FUND AND ALL CLAIMS AGAINST THE COURT FUND MUST BE LIMITED TO THOSE ITEMS SPECIALLY ALLOWED UNDER 20 Ohio St. 1975 Supp., 1304 [20-1304]. IN LIGHT OF THE FACT THAT THE LEGISLATURE HAS REPEALED SECTIONS 92, 92A, 93 AND 94 AND 95 OF TITLE 47 (47 Ohio St. 1971 95 [47-95]), THE PENALTY PROVISION PROVIDED IN SECTION 98 (47 Ohio St. 1971 98 [47-98]) HAS BEEN SUPERSEDED AND IT WAS THE CLEAR INTENT OF THE LEGISLATURE THAT SECTION 98 BE REPEALED BY IMPLICATION. CITE: 47 Ohio St. 1971 11-902 [47-11-902], 70 Ohio St. 1975 Supp., 3311 [70-3311], 20 Ohio St. 1975 Supp., 1304 [20-1304] (MICHAEL CAUTHRON)